Cite as: 578 U. S. ____ (2016)            1

                    THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
       RENALDO CHANTE ADAMS v. ALABAMA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

             CRIMINAL APPEALS OF ALABAMA

              No. 15–6289. Decided May 23, 2016


  The motion of petitioner for leave to proceed in forma
pauperis and the petition for writ of certiorari are granted.
The judgment is vacated, and the case is remanded to the
Court of Criminal Appeals of Alabama for further consid-
eration in light of Montgomery v. Louisiana, 577 U. S. ___
(2016).
  JUSTICE THOMAS, with whom JUSTICE ALITO joins,
concurring in the decision to grant, vacate, and remand.
  The Court has held the petition in this and many other
cases pending the decision in Montgomery v. Louisiana,
577 U. S. ___ (2016). In holding this petition and now
vacating and remanding the judgment below, the Court
has not assessed whether petitioner’s asserted entitlement
to retroactive relief “is properly presented in the case.”
Id., at ___ (slip op., at 13). On remand, courts should
understand that the Court’s disposition of this petition
does not reflect any view regarding petitioner’s entitle-
ment to relief. The Court’s disposition does not, for exam-
ple, address whether an adequate and independent state
ground bars relief, whether petitioner forfeited or waived
any entitlement to relief (by, for example, entering into a
plea agreement waiving any entitlement to relief ), or
whether petitioner’s sentence actually qualifies as a man-
datory life without parole sentence.
                     Cite as: 578 U. S. ____ (2016)                    1

                          ALITO, J., concurring

SUPREME COURT OF THE UNITED STATES
        RENALDO CHANTE ADAMS v. ALABAMA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

             CRIMINAL APPEALS OF ALABAMA

                 No. 15–6289. Decided May 23, 2016


   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
concurring in the decision to grant, vacate, and remand.*
   The Court grants the petition for a writ of certiorari in
this case, vacates the decision below, and remands for
reconsideration in light of Montgomery v. Louisiana, 577
U. S. ___ (2016), which holds that Miller v. Alabama, 567
U. S. ___ (2012), applies retroactively to cases on state
collateral review. As a result of Montgomery and Miller,
States must now ensure that prisoners serving sentences
of life without parole for offenses committed before the age
of 18 have the benefit of an individualized sentencing
procedure that considers their youth and immaturity at
the time of the offense.
   The present case differs from most of those in which the
Court grants, vacates, and remands for reconsideration in
light of Montgomery. The petitioner in this case—as with
a few others now before the Court—was sentenced to
death prior to our decision in Roper v. Simmons, 543 U.S.
551 (2005), which held that the Eighth Amendment pro-
hibits a death sentence for a minor. During that pre-
Roper period, juries in capital cases were required at the
penalty phase to consider “all relevant mitigating evi-
dence,” including “the chronological age of a minor” and a
——————
   * This opinion also applies to the other petitions held for Montgomery
v. Louisiana, 577 U. S. ___ (2016), in which the defendant was originally
sentenced to death, No. 15–1, Johnson v. Manis; No. 15–6284, Knotts
v. Alabama; No. 15–6290, Bonds v. Alabama; No. 15–6300, Slaton v.
Alabama; No. 15–6306, Flowers v. Alabama; No. 15–6904, Barnes v.
Alabama; and No. 15–6905, Barnes v. Alabama.
2                   ADAMS v. ALABAMA

                     ALITO, J., concurring

youthful defendant’s “mental and emotional development.”
Eddings v. Oklahoma, 455 U.S. 104, 116–117 (1982); see
also Roper v. Simmons, supra, at 603 (O’Connor, J., dis-
senting) (“A defendant’s youth or immaturity is, of course,
a paradigmatic example” of the type of mitigating evidence
to which a “sentencer in a capital case must be permitted
to give full effect”). After Roper, death sentences imposed
on prisoners convicted of murders committed as minors
were reduced to lesser sentences.
   In the present case, petitioner committed a heinous
murder in 1997 when he was 17 years old. See 955 So. 2d
1037, 1047–1049 (Ala. Crim. App. 2003). Wielding a knife
and wearing a stocking mask to conceal his face, petitioner
climbed through a window into the home of Melissa and
Andrew Mills. Petitioner demanded money, but the Mills
family had only $9 on hand. While petitioner remained in
the Mills home with Melissa Mills and her three young
children, Andrew Mills raced to an ATM and withdrew
$375, the maximum amount available. Petitioner then
demanded more money, so Andrew went to a nearby gro-
cery store to cash a check. While holding her at knife
point, petitioner raped Melissa Mills, who was four
months pregnant, before stabbing her repeatedly in the
neck, upper and lower chest, and back.            The stab
wounds pierced her liver and lungs, and she eventually
succumbed.
   When police arrived at the Mills’ home, summoned by
the grocery store clerk, Melissa Mills was gasping for
breath and bleeding profusely. Petitioner fled but was
captured nearby 20 minutes later. His clothes were cov-
ered in Melissa Mills’ blood, and he had in his possession
the knife used to kill her, which was also covered in her
blood. Nine blood-smeared dollar bills were located nearby.
Petitioner’s DNA matched the semen recovered from the
rape kit performed as part of Melissa Mills’ autopsy.
   A jury found petitioner guilty of murder and then pro-
                     Cite as: 578 U. S. ____ (2016)                   3

                         ALITO, J., concurring

ceeded to decide whether he should be sentenced to death
or life imprisonment without parole. Id., at 1048; see Ala.
Code §13A–5–45 (1982). Under the Alabama law then in
force, “[t]he age of the defendant at the time of the crime”
was one of the statutory “[m]itigating circumstances” that
the jury was required to consider. §13A–5–51(7). The jury
nevertheless concluded that petitioner’s age did not war-
rant a sentence of less than death. After Roper, however,
petitioner’s sentence was commuted to life without parole.
See Ex parte Adams, 955 So. 2d 1106 (Ala. 2005).
   In cases like this, it can be argued that the original
sentencing jury fulfilled the individualized sentencing
requirement that Miller subsequently imposed. In these
cases, the sentencer necessarily rejected the argument
that the defendant’s youth and immaturity called for the
lesser sentence of life imprisonment without parole. It can
therefore be argued that such a sentencer would surely
have felt that the defendant’s youth and immaturity did
not warrant an even lighter sentence that would have
allowed the petitioner to be loosed on society at some time
in the future. In short, it can be argued that the jury that
sentenced petitioner to death already engaged in the very
process mandated by Miller and concluded that petitioner
was not a mere “ ‘ child ’ ” whose crimes reflected “ ‘unfortu-
nate yet transient immaturity,’ ” post, at 2 (SOTOMAYOR,
J., concurring in decision to grant, vacate, and remand),
but was instead one of the rare minors who deserves life
without parole.†
——————
  †A  similar argument can be made in other cases in which the jury
originally sentenced a minor to death. Here are some examples of other
cases in which it might be inferred that the original sentencing juries
concluded that the evidence established “irreparable corruption,”
despite the fact that the defendant had not yet reached the age of 18 at
the time of the crime. Montgomery v. Louisiana, 577 U. S. ___, ___
(2016) (slip op., at 18).
  Petitioner William Knotts, No. 15–6284, was 17 years old when he
4                        ADAMS v. ALABAMA

                          ALITO, J., concurring

  In cases in which a juvenile offender was originally
sentenced to death after the sentencer considered but
rejected youth as a mitigating factor, courts are free on
remand to evaluate whether any further individualized
consideration is required.




——————
escaped from a juvenile facility, broke into two houses, and stole
multiple weapons, hundreds of rounds of ammunition, food, and other
supplies. He then hid in the woods to plan an attack on a woman who
had called him a “ ‘cracker’ ” and a “ ‘honky.’ ” Knotts broke into the
woman’s home, laid in wait for her, and shot her to death in front of her
2-year-old son. The victim’s husband discovered her body—and their
son, sitting next to her, crying, covered in blood—four hours later.
Knotts v. State, 686 So. 2d 431, 442, 442–443 (Ala. Crim. App. 1995).
  Petitioner Nathan Slaton, No. 15–6300, was 17 years old when he
decided to spend a morning shooting birds with his BB gun. He then
got into a fight with his next-door neighbor over the gun, so he entered
her house, unplugged her phone, raped her, beat her over the head,
strangled her, and shot her. Slaton confessed to the rape-murder.
Slaton v. State, 680 So. 2d 879, 884–885 (Ala. Crim. App. 1995).
  Petitioner Michael Barnes, Nos. 15–6904, 15–6905, was 17 years old
when he committed capital murder in the course of a burglary and
rape. Neighbors of the victim saw smoke in her house. When firefight-
ers responded, they discovered Barnes’ victim. Her severely burned
body was tied to her bed, an electrical appliance cord wrapped around
her neck, and charred paper scattered about her. An autopsy revealed
that the victim had been sexually assaulted and was alive when the fire
was set. She died from strangulation, smoke inhalation, and her burns.
Barnes v. State, 704 So. 2d 487, 489–490 (Ala. Crim. App. 1997).
  Petitioner Shermaine Johnson, No. 15–1, was a serial rapist (he had
committed four rapes, including the rape of a 13-year-old girl) before, at
the age of 16, he committed the rape and brutal murder for which he
was sentenced to death. Johnson v. Commonwealth, 259 Va. 654, 662–
667, 529 S.E.2d 769, 773–776 (2000).
                      Cite as: 578 U. S. ____ (2016)                     1

                       SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
         RENALDO CHANTE ADAMS v. ALABAMA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

             CRIMINAL APPEALS OF ALABAMA

                  No. 15–6289. Decided May 23, 2016


   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG
joins, concurring in the decision to grant, vacate and
remand.*
   The petitioners in these cases were sentenced to death
for crimes they committed before they turned 18. In most
of these cases, petitioners’ sentences were automatically
converted to life without the possibility of parole following
our decisions outlawing the death penalty for juveniles.1
See Roper v. Simmons, 543 U.S. 551 (2005); Thompson v.
Oklahoma, 487 U.S. 815 (1988). Today, we grant, vacate,
and remand these cases in light of Montgomery v. Louisi-
ana, 577 U. S. ___ (2016), for the lower courts to consider
whether petitioners’ sentences comport with the exacting
limits the Eighth Amendment imposes on sentencing a
juvenile offender to life without parole.
   JUSTICE ALITO suggests otherwise, noting that the
juries that originally sentenced petitioners to death were
statutorily obligated to consider the mitigating effects of
petitioners’ youth. “In cases like this,” he writes, it can “be
——————
  * This opinion also applies to No. 15–1, Johnson v. Manis; No. 15–
6284, Knotts v. Alabama; No. 15–6290, Bonds v. Alabama; No. 15–
6300, Slaton v. Alabama; No. 15–6306, Flowers v. Alabama; No. 15–
6904, Barnes v. Alabama; and No. 15–6905, Barnes v. Alabama.
  1 The only exception is that of Michael Shawn Barnes, who was sen-

tenced to life without parole after all three of the juries to consider the
question recommended life without parole over the death penalty. See
Reporter’s Tr. 1, Alabama v. Barnes, Nos. CC 94–1401 and CC 94–2913
(C. C. Mobile Cty., Ala., June 12, 1998), 5 Record 202 (sentencing judge
states only, “I’ve overruled two juries in this case, but I’m not going to
overrule this one”).
2                    ADAMS v. ALABAMA

                   SOTOMAYOR, J., concurring

argued that the original sentencing jury fulfilled the indi-
vidualized sentencing requirement that Miller subse-
quently imposed.” Ante, at 3 (concurring opinion).
   But Miller v. Alabama, 567 U. S. ___ (2012), did not
merely impose an “individualized sentencing require-
ment”; it imposed a substantive rule that life without
parole is only an appropriate punishment for “the rare
juvenile offender whose crime reflects irreparable corrup-
tion.” Montgomery, 577 U. S., at ___ (slip op., at 17) (in-
ternal quotation marks omitted). “Even if a court consid-
ers a child’s age before sentencing him or her to a lifetime
in prison, that sentence still violates the Eighth Amend-
ment for a child whose crime reflects unfortunate yet
transient immaturity.” Id., at ___–___ (slip op., at 16–17)
(same). There is no indication that, when the factfinders
in these cases considered petitioners’ youth, they even
asked the question Miller required them not only to an-
swer, but to answer correctly: whether petitioners’ crimes
reflected “transient immaturity” or “irreparable corrup-
tion.” 577 U. S., at ___–___ (slip op., at 16–17).
   The last factfinders to consider petitioners’ youth did so
more than 10—and in most cases more than 20—years
ago. (Petitioners’ post-Roper resentencings were generally
automatic.) Those factfinders did not have the benefit of
this Court’s guidance regarding the “diminished culpabil-
ity of juveniles” and the ways that “penological justifica-
tions” apply to juveniles with “lesser force than to adults.”
Roper, 543 U.S., at 571. As importantly, they did not
have the benefit of this Court’s repeated exhortation that
the gruesomeness of a crime is not sufficient to demon-
strate that a juvenile offender is beyond redemption: “The
reality that juveniles still struggle to define their identity
means it is less supportable to conclude that even a hei-
nous crime committed by a juvenile is evidence of irre-
trievably depraved character.” Id., at 570; see also id., at
573; Miller, 567 U. S., at __ (slip op., at 17).
                     Cite as: 578 U. S. ____ (2016)                    3

                       SOTOMAYOR, J., concurring

  When petitioners were sentenced, their youth was just
one consideration among many; after Miller, we know that
youth is the dispositive consideration for “all but the
rarest of children.” Montgomery, 577 U. S., at ___ (slip op.,
at 14). The sentencing proceedings in these cases are a
product of that pre-Miller era. In one typical case, a
judge’s sentencing order—overruling a unanimous jury
verdict recommending life without parole instead of
death—refers to youth only once, noting “the court finds
that the age of the defendant at the time of the crime is a
mitigating circumstance” and then that “[t]he [c]ourt
rejects the advisory verdict of the jury, and finds that the
aggravating circumstances in this case outweigh the miti-
gating circumstances and that the punishment should be
death.” Sentencing Order, Alabama v. Barnes, No. CC 94–
1401 (C. C. Mobile Cty., Ala., Dec. 12, 1995), 2 Record 225.
Other sentencing orders are similarly terse.2 In at least
two cases, there is no indication that youth was considered
as a standalone mitigating factor.3 In two others, factfind-
——————
  2 See, e.g., Sentencing Order, Alabama v. Adams, No. CC 97–2403 (C.

C. Montgomery Cty., Ala., Dec. 10, 1998), 1 Record 309–311 (“This
Court finds that the age of Adams at the time of the crime as a mitigat-
ing circumstance, does exist and is considered by this Court. This
Court notes that Adams’s age alone is not determinative of whether the
death penalty should be imposed in this case, nor is imposition of such
a sentence unconstitutional. . . . These choices made by Adams dimin-
ish the impact of his age as a mitigating circumstance . . . ”); Sentenc-
ing Order, Alabama v. Knotts, No. CC 91–2537 (C. C. Montgomery Cty.,
Ala., Oct. 2, 1992), 2 Record 595, 606 (“The defendant was seventeen
(17) years and eleven (11) months old at the time of the crime. The
Court finds this to be a mitigating circumstance, but also finds that the
aforestated aggravating circumstances outweigh this mitigating evi-
dence”) (overruling 9-to-3 jury recommendation for life without parole);
Appendix, Alabama v. Slaton, No. CC 87–200210 (C. C. Marshall Cty.,
Ala., May 22, 1990), 13 Record 242 (considering only “[t]hat the defend-
ant was seventeen years old at the time of the crime”).
  3 See Sentencing Order, Alabama v. Bonds, No. CC 00–1289 (C. C.

Houston Cty., Ala., Nov. 14, 2002), 1 Record 257; Jury Instructions,
4                      ADAMS v. ALABAMA

                     SOTOMAYOR, J., concurring

ers did not put “great weight”4 on considerations that we
have described as particularly important in evaluating the
culpability of juveniles, such as intellectual disability, an
abusive upbringing, and evidence of impulsivity and im-
maturity. Miller, 567 U. S., at ___ (slip op, at 14).
   Standards of decency have evolved since the time peti-
tioners were sentenced to death. See Roper, 543 U.S., at
561. That petitioners were once given a death sentence we
now know to be constitutionally unacceptable tells us
nothing about whether their current life-without-parole
sentences are constitutionally acceptable.          I see no
shortcut: On remand, the lower courts must instead ask
the difficult but essential question whether petitioners are
among the very “rarest of juvenile offenders, those whose
crimes reflect permanent incorrigibility.” Montgomery,
577 U. S., at ___ (slip op., at 17).




——————
Johnson v. Virginia, No. 992525 (Va., Jan. 11, 2000), I App. 225–250.
  4 See Sentencing Order, Alabama v. Knotts, No. CC 91–2537 (C. C.

Montgomery Cty., Ala., Oct. 2, 1992), 2 Record 607–610; Sentencing
Order, Alabama v. Barnes, No. CC 94–1401 (C. C. Mobile Cty., Ala.,
Dec. 12, 1995), 2 Record 223 (“borderline mental retardation” makes
defendant “no less accountable for his actions”).